Name: Council Decision (EU) 2015/710 of 21 April 2015 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, as regards the replacement of Protocol 1 to that Agreement, concerning the definition of the concept of Ã¢ originating productsÃ¢ and methods of administrative cooperation, by a new protocol which, as regards the rules of origin, refers to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin
 Type: Decision
 Subject Matter: international trade;  Europe;  international affairs;  executive power and public service;  EU institutions and European civil service
 Date Published: 2015-05-01

 1.5.2015 EN Official Journal of the European Union L 113/53 COUNCIL DECISION (EU) 2015/710 of 21 April 2015 on the position to be adopted on behalf of the European Union within the Joint Committee established by the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, as regards the replacement of Protocol 1 to that Agreement, concerning the definition of the concept of originating products and methods of administrative cooperation, by a new protocol which, as regards the rules of origin, refers to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4) in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 1 to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community (1) (the Agreement), concerns the definition of the concept of originating products and methods of administrative cooperation (Protocol 1). (2) The Regional Convention on pan-Euro-Mediterranean preferential rules of origin (2) (the Convention) lays down provisions on the origin of goods traded under relevant agreements concluded between the Contracting Parties. (3) The Union and Turkey signed the Convention on 15 June 2011 and 4 November 2011 respectively. (4) The Union and Turkey deposited their instruments of acceptance with the depositary of the Convention on 26 March 2012 and 4 December 2013 respectively. Consequently, in application of Article 10(3) of the Convention, the Convention entered into force in relation to the Union and Turkey on 1 May 2012 and on 1 February 2014 respectively. (5) Article 6 of the Convention provides that each Contracting Party is to take appropriate measures to ensure that the Convention is effectively applied. To that effect, the Joint Committee established by the Agreement should adopt a decision replacing Protocol 1 by a new protocol which, with regard to the rules of origin, refers to the Convention. (6) The position of the Union within the Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint Committee established by the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, as regards the replacement of Protocol 1 to that Agreement, concerning the definition of the concept of originating products and methods of administrative cooperation, by a new protocol which, as regards the rules of origin, refers to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin, shall be based on the draft decision of the Joint Committee attached to this Decision. Minor changes to the draft decision of the Joint Committee may be agreed to by the representatives of the Union in the Joint Committee without further decision of the Council. Article 2 The decision of the Joint Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 April 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 227, 7.9.1996, p. 3. (2) OJ L 54, 26.2.2013, p. 4. DRAFT DECISION No ¦ OF THE EU-TURKEY JOINT COMMITTEE of ¦ replacing Protocol 1 to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, concerning the definition of the concept of originating products and methods of administrative cooperation THE EU-TURKEY JOINT COMMITTEE, Having regard to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community (1), and in particular Article 6(2) thereof, Having regard to Protocol 1 to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, concerning the definition of the concept of originating products and methods of administrative cooperation, Whereas: (1) Article 6(2) of the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community (the Agreement) refers to Protocol 1 to the Agreement (Protocol 1) which lays down the rules of origin and provides for cumulation of origin between the Union, Turkey and other Contracting Parties to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin (2) (the Convention). (2) Article 39 of Protocol 1 provides that the Joint Committee established in accordance with Article 14 of the Agreement may decide to amend the provisions of that Protocol. (3) The Convention aims to replace the protocols on rules of origin currently in force among the countries of the pan-Euro-Mediterranean area with a single legal act. (4) The Union and Turkey signed the Convention on 15 June 2011 and 4 November 2011 respectively. (5) The Union and Turkey deposited their instruments of acceptance with the depositary of the Convention on 26 March 2012 and 4 December 2013 respectively. Consequently, in application of Article 10(3) of the Convention, the Convention entered into force in relation to the European Union and Turkey on 1 May 2012 and on 1 February 2014 respectively. (6) The Convention has included the participants in the Stabilisation and Association Process in the pan-Euro-Mediterranean zone of cumulation of origin. (7) Protocol 1 should therefore be replaced by a new protocol making reference to the Convention, HAS ADOPTED THIS DECISION: Article 1 Protocol 1 to the Agreement between the European Coal and Steel Community and the Republic of Turkey on trade in products covered by the Treaty establishing the European Coal and Steel Community, concerning the definition of the concept of originating products and methods of administrative cooperation is replaced by the text set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from ¦ (*). Done at ¦, For the EU-Turkey Joint Committee The Chairman (1) OJ L 227, 7.9.1996, p. 3. (2) OJ L 54, 26.2.2013, p. 4. (*) Date of application to be determined by the Joint Committee. ANNEX Protocol 1 concerning the definition of the concept of originating products  and methods of administrative cooperation Article 1 Applicable rules of origin 1. For the purpose of implementing this Agreement, Appendix I and the relevant provisions of Appendix II to the Regional Convention on pan-Euro-Mediterranean preferential rules of origin (1) ( the Convention ) shall apply. 2. All references to the relevant agreement  in Appendix I and in the relevant provisions of Appendix II to the Convention shall be construed so as to mean this Agreement. Article 2 Dispute settlement 1. Where disputes arise in relation to the verification procedures of Article 32 of Appendix I to the Convention that cannot be settled between the customs authorities requesting the verification and the customs authorities responsible for carrying out that verification, they shall be submitted to the Joint Committee. 2. In all cases the settlement of disputes between the importer and the customs authorities of the importing country shall take place under the legislation of that country. Article 3 Amendments to the Protocol The Joint Committee may decide to amend this Protocol. Article 4 Withdrawal from the Convention 1. Should either the European Union or Turkey give notice in writing to the depositary of the Convention of their intention to withdraw from the Convention according to Article 9 thereof, the European Union and Turkey shall immediately enter into negotiations on rules of origin for the purpose of implementing this Agreement. 2. Until the entry into force of such newly negotiated rules of origin, the rules of origin contained in Appendix I and, where appropriate, the relevant provisions of Appendix II to the Convention, applicable at the moment of withdrawal, shall continue to apply to this Agreement. However, as of the moment of withdrawal, the rules of origin contained in Appendix I and, where appropriate, the relevant provisions of Appendix II to the Convention shall be construed so as to allow bilateral cumulation between the European Union and Turkey only. Article 5 Transitional provisions  cumulation Notwithstanding Articles 16(5) and 21(3) of Appendix I to the Convention, where cumulation involves only EFTA States, the Faroe Islands, the European Union, Turkey and the participants in the Stabilisation and Association Process, the proof of origin may be a movement certificate EUR.1 or an origin declaration. (1) OJ L 54, 26.2.2013, p. 4.